Citation Nr: 0423224	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to May 13, 2003, and in excess of 20 percent 
from May 13, 2003, for flat feet with osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension (HTN).

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease (DDD) of the back.  

4.  Entitlement to an initial disability in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The rating decision granted 
service connection for PTSD, assigned an initial disability 
rating of 30 percent; flat feet with osteoarthritis, assigned 
an initial disability rating of 10 percent; DDD of the back, 
assigned an initial disability rating of 10 percent; and HTN, 
assigned an initial disability rating of 10 percent.  The 
effective date for each of the listed disabilities is January 
29, 2001.  The veteran appealed the initial disability 
ratings; and, in his March 2003 substantive appeal, he 
limited the appeal to the issues listed on the cover page of 
this decision.

During the course of this appeal, the veteran's disability 
rating for flat feet with osteoarthritis was increased to 20 
percent, effective from May 13, 2003, based on adverse 
symptomatology associated with the left foot.  See Fenderson 
v. West, 12 Vet. App 119 (1999) (At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings).  

The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD, and entitlement to an initial 
disability rating in excess of 10 percent for DDD of the back 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's flat feet 
with osteoarthritis are manifested by marked or severe 
pronation of the feet, tenderness on manipulation and 
callosities, and an indication of swelling on use of the 
feet, with no evidence of pronounced deformity, extreme 
tenderness of the plantar surfaces of the feet or spasm of 
the tendo Achilles, at least from January 29, 2001.

2.  The evidence of record does not demonstrate the veteran's 
hypertension results in diastolic pressure predominantly 110 
or more.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for flat 
feet with osteoarthritis are met, from January 29, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, Diagnostic Code 5276 (2003).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the AOJ, in April 2001, provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  The content of 
this notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  A subsequent rating 
decision dated in September 2001 granted service connection 
for PTSD, DDD of the back, HTN and bilateral pes planus.  The 
veteran appealed the initial evaluations assigned the 
service-connected disabilities.  

The record reflects that the veteran was provided with notice 
of the September 2001 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in January 2003, and supplemental statements of 
the case in June and July 2003 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
action taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the procedural history of this case, it is the conclusion 
of the Board that VA has no outstanding or unmet duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April 2001 
VA letter and the statement of the case and supplemental 
statements of the case on file informed the veteran of the 
information and evidence needed to substantiate his claims.  
Moreover, and as noted above, the April 2001 correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records.  He has 
not alleged that there are any outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show intermittent 
elevated blood pressure (BP) readings.  A September 1979 
internal medicine consultation report notes the veteran's 
history of orthostatic dizziness and increased blood pressure 
on several occasions.  His right arm BP was 140/88 and his 
left arm BP was 156/96.  The impression was probable labile 
hypertension.  In June 1980 he complained of chronic pain in 
his feet.  X-ray studies showed early arthritic changes.  
There was tenderness over the medial supinators.  He was 
provided arch supports.  A December 1985 reenlistment 
examination report notes bilateral pes planus.  A September 
1988 treatment record shows the veteran complained of ongoing 
elevated BP values with attendant eye pain.  He denied 
nausea, sweats, vomiting or blurred vision.  His left arm BP 
was 132/98 and his right arm BP was 140/98.  The assessment 
was hypertensive reaction to stressful lifestyle.  In 
November 1989, the veteran was seen for complaints of 
bilateral foot pain that were worse in the left foot.  
Examination revealed vascular dorsalis pedis pulse of 2/4 
bilaterally and posterior tibial pulse of 2/4 bilaterally.  
There were areas of hyperkeratosis on both feet and pinch 
calluses at the medial aspect of the bilateral first 
metatarsal joints.  There was bilateral semi-rigid pes planus 
with medial deviation of the talar head and calcaneal valgus.  
The left foot was worse in all aspects than the right.  There 
was bilateral medial arch depression and the right leg was 1/2 
inch longer than the left.  A May 1990 orthopedic progress 
note assessed flexible pes planus that was worse in the left 
foot.  In May 1991, the veteran exhibited moderate pes planus 
that was greater in the left foot with left heel valgus and 
prominence of the left navicular.  He wore low shoes with 
minimal pain.  A November 1993 medical history report notes 
the veteran had a history of high blood pressure and foot 
trouble.  The accompanying separation examination report 
indicates a BP reading of 122/92 and clinical evaluation of 
bilateral pes planus.

A May 2001 VA general medical examination report notes the 
veteran was first told he had flat feet in the early 1970's.  
He complained of bilateral foot pain all day, every day.  He 
ran two to three miles three times a week which caused severe 
bilateral foot pain.  On those days, he took 800 milligrams 
of Motrin three times a day and stated that standing for 
prolonged periods of time caused pain.  He reported he was 
first diagnosed with HTN in 1997.  He took Diovan, Cardura, 
and Lopressor to control his condition and stated that 
earlier cardiac examinations revealed no heart or kidney 
problems.  He denied chest pain or shortness of breath.  He 
had never been hospitalized for his HTN.  Physical 
examination revealed an initial BP of 123/79 with repeat 
readings of 113/77 and 109/73.  His pulse was regular.  He 
had markedly flat feet with 2+ distal pulses.  X-ray studies 
of the right foot revealed severe osteoarthritis in the great 
toe with a right inferior calcaneal spur.  X-ray studies of 
the left foot revealed pes planus with midfoot osteoarthritis 
and some changes in the talar dome that may have indicated a 
prior fracture.  The diagnoses included HTN and bilateral 
flat feet with osteoarthritis in both feet and a right 
calcaneal spur.  

A July 2002 treatment record from Beaufort Naval Hospital 
indicates that the veteran had a twenty-five year history of 
left foot pain that had its onset after his enlistment.  In 
the last year it had affected his lifestyle and ability to 
run.  He gave a history of using orthotics for ten to fifteen 
years.  He complained of left medial and hind foot pain at 
rest.  He could walk short distances and was unable to run.  
Examination of the left foot revealed considerable limitation 
of motion with the subtalar area fixed and valgus hind foot.  
The midfoot was severely abducted, associated with supination 
and outward foot position.  X-ray studies of the left foot 
revealed calcanes valgus and oblique talus, subluxed subtalar 
joint and arthritis.  The talus, lateral talar ankle and 
subluxed talonavicular joints were deformed and there was a 
"sag-rocker" bottom or flat foot starting with the hind 
foot valgus, midfoot sag and rocker with severely abducted 
mid forefoot.  Callosities were on the heel and medial foot.  
The impression was severe left flat foot with hind foot, 
midfoot deformity and secondary arthritis, rocker bottom 
foot, subluxation of the talonavicular join and callosities 
of the heel and medial foot.  

In November 2002, the veteran again underwent VA examination 
for evaluation of his HTN.  His current blood pressure 
medications were Cardura, Metoprolol, Valsartan, and aspirin.  
He had never been hospitalized for HTN.  He walked one and a 
half miles twice a week and had gained weight since he 
stopped running.  He denied any ophthalmologic, cardiac, 
renal or cardiovascular complications.  His BP readings were 
180/100, 180/100, and 160/100.  There was no jugular venous 
distention and no carotid bruits.  There was no 
cerebrovascular accident tenderness and the cardiac 
examination revealed S1 and S2 with no murmurs, rubs, or 
gallops.  The impression was HTN.  

At his November 2002 VA examination, the veteran also 
complained of left foot pain all day, every day and right 
foot pain most of the day.  He took Vioxx for the pain and 
used orthotics.  He had never had foot surgery and did not 
use a cane or crutch.  He was unable to run, unable to walk 
more than a mile and a half, and unable to stand more than 
ten minutes at a time.  The examiner observed the veteran 
walked without a limp.  Examination of the feet revealed 
significant bilateral pes planus that was much greater on the 
left.  His Achilles tendons tracked laterally and he had 
tenderness in the arches of both feet and significant callus 
formation on his feet.  The impression was bilateral pes 
planus.

In a May 13, 2003 treatment record from Beaufort Naval 
Hospital, the examiner notes that while the veteran was able 
to walk one and a half miles, he did so with pain during and 
afterwards that he controlled with Tramadol.  Swelling 
occurred with any physical abuse of the foot.  His foot 
deformity was so severe that it affected his knee.  There was 
marked pronation and abduction deformity caused the weight 
line to fall well lateral to the weight line of the ankle.  A 
later May 2003 treatment record notes left foot X-ray studies 
showed several vertical calyces, deformed talar neck, 
increased talonavicular and talocalcaneal angles and advanced 
arthritis in the medial column.  There was no remaining long 
arch with weight being borne on the mid tarsus.

A June 2003 letter from James A. Amlicke, M.D., indicates 
that the veteran had a severe flat foot condition manifested 
by semivertical talus and subluxation of the talonavicular 
joint at the mid foot plus increased angulation between talus 
and calcaneus.  The physician noted that the left foot was so 
flat that a lateral weight-bearing X-ray study revealed he 
bore his weight on the medial cuneiforms.

In November 2003, the veteran again underwent VA examination.  
He complained of chronic bilateral foot pain that had 
increased in recent years, limiting his ability to walk to 
about a quarter of a mile with pain.  He reported a twenty-
year history of HTN requiring medication in the last five 
years.  His BP readings were generally in the range of 
150/80.  He was unaware of any problems with his eyes, heart 
or kidneys.  Examination revealed BP readings of 118/76, 
120/78, and 120/76.  The heart sounds were normal without 
murmur or gallop.  Examination of his feet revealed totally 
flat feet bilaterally with slight varus deformity of both 
ankles.





Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Bilateral Pes Planus

The veteran's flat feet with osteoarthritis are evaluated as 
10 percent disabling prior to May 13, 2003, and as 20 percent 
disabling for a unilateral (left) foot since that time, under 
Diagnostic Code 5276.  Under this code, a 10 percent rating 
is warranted for moderate unilateral or bilateral acquired 
flatfoot were the weight-bearing line is over or medial to 
the great toe and there is inward bowing of the tendo 
Achilles and pain on manipulation and use of the foot.  A 20 
percent rating is warranted for severe unilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use of the foot, and 
characteristic callosities; and severe bilateral acquired 
flatfoot warrants a 30 percent evaluation.  A 30 percent 
rating is also warranted for pronounced unilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surface of the foot, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes and 
appliances; and bilateral pronounced acquired flatfoot 
warrants a 50 percent rating.  38 C.F.R. § 4.71a.

With the exception of the May 1991 service treatment record 
that categorized the veteran's bilateral flatfoot with 
osteoarthritis as moderate, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that his 
service and VA treatment records for the period at least from 
January 29, 2001, show evidence of marked deformity, constant 
pain and significant callosities in both feet.  The November 
1989 treatment record indicates medial deviation of the talar 
head and calcaneal valgus in both feet, as well as 
callosities and pain.  Likewise, the May 2001 VA examination 
report noted severe osteoarthritis in both feet and markedly 
flat feet.  While the May 13, 2003, treatment record 
addresses the veteran's left foot exclusively in finding 
marked pronation and abduction deformity, the November 2003 
VA examiner found totally painful flat feet bilaterally with 
slight varus deformity in the ankles.  In light of the above, 
the Board finds it reasonable to conclude that manifestations 
associated the veteran's bilateral flatfoot warrant a 30 
percent disability rating from January 29, 2001.  However, as 
the evidence of record is not clinically characteristic of 
pronounced bilateral flatfoot manifested by extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation in both his feet, a rating in excess of 30 
percent is not warranted.

Hypertension

Hypertension is rated as 10 percent disabling under 
Diagnostic Code (Code) 7101, hypertensive vascular disease.  
38 C.F.R. § 4.104.  Under Code 7101, a 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more.  
Ten percent is also the minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is in order when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.

In this case, the evidence of record fails to demonstrate 
diastolic pressure predominantly 110 or more.  38 C.F.R. 
§ 4.7.  In fact, the highest diastolic reading is 100.  Nor 
does the evidence of record demonstrate systolic pressure 
predominantly 200 or more.  However, the veteran requires 
medication on a daily basis for control of hypertension.  
Thus, it appears that the disability from hypertension falls 
squarely within the criteria for a 10 percent rating and no 
more.  Accordingly, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 10 percent for hypertension.  38 C.F.R. § 4.3.





ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent disability rating for flat feet with 
osteoarthritis, from January 29, 2001, is granted.

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.

REMAND

The Board notes that, although the veteran has been provided 
several VA medical examinations to assess the nature and 
severity of his DDD of the back, these examination reports 
did not adequately comment on whether there was any objective 
evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
disability.  Nor, do the examinations adequately address the 
neurological aspects of the veteran's DDD of the back.  The 
Board is of the opinion that the veteran should be provided 
VA orthopedic and neurological examinations with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the Board notes, that the regulations pertaining to 
evaluation of the spine, were revised, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  Where, as here, 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a July 2003 letter, it was noted that the veteran received 
psychopharmacological and psychotherapeutic treatment at the 
Vet Center in Savannah, Georgia, for his PTSD.  Copies of his 
treatment records should be obtained from the Vet Center and 
associated with the claims file.

The November 2002 VA psychiatric examiner notes that the 
veteran's claims file was not available at the time of the 
examination and was to be reviewed at a later time.  There is 
no evidence that the veteran's claims file was later reviewed 
by the examiner.  He should be provided a subsequent 
psychiatric examination.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured, to include 
the Savannah, Georgia Vet Center.  Any 
records received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
VA orthopedic and neurological 
examinations, to determine the nature and 
extent of his low back DDD.  The examiner 
should be requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the low back arthritis and 
residuals of a right wrist traumatic 
injury.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the examiner.  

3.  The RO should also make arrangements 
for the veteran to be afforded a 
psychiatric examination, to determine the 
nature and extent of any PTSD symptoms 
found to be present.  All necessary tests 
and studies should be conducted.  The 
claims files must be made available to 
and reviewed by examiner.  The 
psychiatrist, after carefully reviewing 
the claims folders, should render an 
opinion as to what effect the service-
connected PTSD has on the veteran's 
social and industrial adaptability.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  A 
Global Assessment of Functioning (GAF) 
score must be provided, and the 
psychiatrist should explain the meaning 
thereof.

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



